Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Applicant's amendments to claims 1 and 8 in the reply filed on 11/29/2021 are acknowledged.   
Claim 14 is withdrawn from consideration for being drawn to non-elected invention.
Claims 1-2, 8-13 are examined on the merits.

.  
2.	The rejections and objection not recited in this action are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

New Matter

3.	Claims 1-2, 8-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims have been amended to recite “with the proviso that the recombinant maize plant does not comprise a Uniform Mu transposon in exon 6 of the GRMZM2G083504”.  Applicants fail to point to support for the phrase in the instant specification.  Upon a cursory search of the specification, support could not be found.  Applicants are required to point to support for “with the proviso that the recombinant maize plant does not comprise a Uniform Mu transposon in exon 6 of the GRMZM2G083504” or to amend the claims to delete the NEW MATTER.


Written Description

4.	Claims 1-2, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Instant claims are drawn to a recombinant maize plant, comprising a non-natural mutation in maize gene GRMZM2G083504 or an antisense RNA targeting maize gene GRMZM2G083504 that modulates the function of GRMZM2G083504, wherein the recombinant maize plant exhibits altered root cortical aerenchyma (RCA) as compared to a maize plant lacking said mutation, and wherein the maize plant is selected from the group consisting of the following lines: W22, Hill, and B73; or a recombinant maize plant, comprising a non-natural mutation that decreases the function of maize gene GRMZM2G083504, wherein the recombinant maize plant exhibits decreased root cortical aerenchyma (RCA) as compared to a maize plant lacking said mutation, or wherein the decrease of RCA is between 1% and 80% or wherein non-natural mutation comprises a modification of sequences regulating GRMZM2G083504.
The specification teaches characterization of a transposon-tagged mutant line harboring a Uniform Mu transposon in exon 6 of the ZmbHLH121 gene, and at page 28, the specification teaches that the zmbhlh121 mutant allele was obtained from the Maize Genetics Stock Center-Uniform Mu collection, where it is indicated that the Mu transposons were introgressed into a genetically uniform W22 inbred strain.
The Applicants do not describe any other mutation in maize gene GRMZM2G083504 except for the insertion mutation in maize gene GRMZM2G083504 itself. Yibrah et al. (1993, Hereditas 118:273-2890) teach that an antisense construct based on the first quarter of the coding sequence from the 5' end , or on the entire coding sequence did not inhibit the synthesis of nopaline  whereas effective construct 

The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of maize mutant falling within the scope of the claimed genus of maize plant with antisense targeting maize gene GRMZM2G083504.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of maize plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack .

Conclusion
Claims 1-2, 8-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/Primary Examiner, Art Unit 1662